           Case 2:20-cv-01629-JAD-NJK Document 34 Filed 03/01/21 Page 1 of 1




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6
     CLAUDE GRANT,
 7                                                           Case No.: 2:20-cv-01629-JAD-NJK
             Plaintiff(s),
 8                                                                          Order
     v.
 9                                                                     [Docket No. 30]
     LAS VEGAS METROPOLITAN POLICE
10   DEPARTMENT, et al.,
11           Defendant(s).
12         Pending before the Court is Defendants’ proposed discovery plan. Docket No. 30. Now
13 that Plaintiff’s status as a pro se litigant has been clarified, see Docket No. 32, the discovery plan
14 is DENIED without prejudice. Plaintiff must promptly confer with defense counsel regarding the
15 discovery plan. A joint discovery plan must be filed by March 12, 2021.
16         IT IS SO ORDERED.
17         Dated: March 1, 2021
18                                                                ______________________________
                                                                  Nancy J. Koppe
19                                                                United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                     1
